NICHOLLS, J.
The following is the judgment of the Court of Appeal which has been brought up for review:
“The plaintiffs, real estate "agents doing business in the state of Louisiana, sued the defendant, Geo. M. Brown, Jr., for $900, being 10 per„, *945cent, of the purchase price of the Elba plantation in the parish of Concordia. They annex and make part of their petition an act of procuration from the defendant to them, which forms the basis of their demand. Judgment was against the defendant in the lower court, and he has appealed.
“The record is voluminous, made so by injecting into the case a lot of extraneous matter, innuendoes, and suspicions of fraud hardly permissible under the pleadings. Eliminate this, and we believe the case easily solved.
“The contract or power of attorney sued on is not reprobated by our system of law. The question is, was there such a contract? and, if so, did or could the defendant have abrogated the same during the period of 1% months, the time limit specified in the written instrument itself? There can be no doubt about the power of attorney being given, because it was written and signed by the defendant himself. The contention that it was not promptly or seasonably accepted is without merit. The record shows that it was sent through the mail, and was received and acted on by the plaintiffs, and that it is an all-sufficient acceptance. The defendant must have known that the Luckett Land & Emigration Company was not a fake institution. He knew them in Natchez, and had once before empowered them to sell his property, and this second act of procuration was tantamount to a renewal of the one of three months’ limit which had lapsed a short time before. He must have known of the capabilities of their firm in finding investors and purchasers of land in Mississippi and in this jurisdiction. The pleas of defense are somewhat contradictory or inconsistent, in this: If there was no contract by reason of the nonacceptance of plaintiffs, why, then, the letters and telegram to them withdrawing his property from market? If the defendant knew that there was no legal power of attorney, the necessity of notice to them by letter or otherwise of the fact of his determination not to sell his property was not at all apparent.
“We do not pretend to hold that under certain circumstances cue could not withdraw his property from market and be relieved from the responsibility which arises under contracts of this nature; but we do believe that, in order to do so, perfect good faith with all parties concerned is a necessary prerequisite. We are bound to believe from the record that during this period of 1% months the Elba plantation was never seriously withdrawn from market.
“The evidence (without being successfully contradicted) shows that plaintiffs faithfully sought to do that for which they had been accredited; that they were present, in person or by attorney, protesting against defendant’s sale of the property for which they had found a purchaser. The action of the defendant shows a want of good faith with plaintiffs, and the obligation he assumed to them under his act of procuration to them must obtain. The exception that plaintiffs had not paid license is without merit. The penalty for nonpayment is fixed in the statute itself, and it is for the tax collector to collect the license and the penalties as the law directs. We find no error in the judgment appealed from.
“It is therefore ordered, adjudged, and decreed that the judgment of the lower court be-affirmed, with costs of both courts.